 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
           DALIN SAY,
 8
                                Plaintiff,
 9                                                       C21-5369 TSZ
                  v.
10                                                       ORDER REGARDING
           TRACY RENAUD, et al.,                         JOINT STATUS REPORT
11
                                Defendants.
12

13         THIS MATTER comes before the Court upon a complaint in the nature of

14 mandamus concerning an I-130 petition for alien relatives. Having reviewed the

15 complaint in this matter, the Court concludes that this proceeding is exempt from the

16 initial disclosure requirements of Fed. R. Civ. P. 26(a)(1)(A) and the initial conference

17 requirements of Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 26(a)(1)(B)(i).

18         To facilitate entry of an appropriate scheduling order in this matter, and pursuant

19 to Fed. R. Civ. P. 16 and Local Rule CR 16, counsel are directed to confer and to file a

20 JOINT STATUS REPORT by Monday, July 26, 2021. The conference among counsel

21 shall be by direct and personal communication, whether via face-to-face meeting or

22

23

     ORDER REGARDING JOINT STATUS REPORT - 1
 1 telephonic conference. The Joint Status Report must contain the following information

 2 by corresponding paragraph numbers:

 3         1.      A concise statement of the positions of the parties concerning the relief

 4 requested in the complaint.

 5         2.      A summary of the procedural posture of the case and/or the status of the

 6 proceedings before the federal agency at issue, including whether final agency action has

 7 occurred or is expected to occur in the near future.

 8         3.      A proposed deadline for filing of the administrative record.

 9         4.      A proposed deadline for filing of dispositive motions.

10         5.      An indication whether trial will be required in this matter and, if so, an

11 indication (i) when the matter will be ready for trial; (ii) whether such trial will be jury or

12 non-jury; and (iii) how long such trial is anticipated to take.

13         6.      An indication whether the parties agree that a full-time Magistrate Judge

14 may conduct all proceedings, including trial and the entry of judgment, under 28 U.S.C. §

15 636(c) and Local Rule MJR 13. The Magistrate Judge who will be assigned the case is

16 the Honorable David W. Christel. Agreement in the Joint Status Report will constitute

17 the parties’ consent to referral of the case to the assigned Magistrate Judge.

18         7.      An indication whether any party wishes a scheduling conference before a

19 scheduling order is entered in this case. If the parties are unable to agree on any part of

20 the Joint Status Report, they may answer in separate paragraphs. No separate reports

21 are to be filed.

22

23

     ORDER REGARDING JOINT STATUS REPORT - 2
 1         The time for filing the Joint Status Report may be extended only by court order.

 2 Any request for extension should be made by telephone to chambers. If the parties wish

 3 to have a status conference with the Court at any time during the pendency of this action,

 4 they should contact chambers. Finally, if this matter is resolved by further agency action

 5 or settled, the parties shall immediately notify chambers. Chambers may be reached at

 6 206-370-8830.

 7         This Order is issued at the outset of the case, and a copy is sent by the Clerk to

 8 counsel for plaintiff and any defendants who have appeared. Plaintiff’s counsel is

 9 directed to serve copies of this Order on all parties who appear after this Order is filed,

10 within fourteen (14) days of receipt of service of each appearance. Plaintiff’s counsel

11 will be responsible for starting the communications needed to comply with this Order.

12         Failure by any party to fully comply with this Order may result in the imposition

13 of sanctions, including dismissal of the case.

14         IT IS SO ORDERED.

15         Dated this 28th day of May, 2021.

16

17
                                                       A
                                                      __________________________
                                                      Thomas S. Zilly
18                                                    United States District Judge

19

20

21

22

23

     ORDER REGARDING JOINT STATUS REPORT - 3
